Citation Nr: 0714669	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  99-18 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a disability involving the teeth.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a pelvic disability.

3. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left arm disability.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right arm disability.

5. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a June 1999 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.    


FINDING OF FACT

Claimed disabilities involving the teeth, pelvis, arms, and 
right leg are not shown to be the proximate result of VA 
negligence, carelessness, inadequate medical skills, poor 
judgment, or fault in providing medical care. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
disabilities involving the teeth, pelvis, arms, and right leg 
are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.361, 3.358, 3.800 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Section 1151 Compensation

As reflected in statements filed in 1998 and 1999, the 
veteran contends that he has disabilities affecting his 
teeth, pelvis, arms, and right leg, all of which he believes 
are the result of inadequate or negligent VA medical care 
received in or around July and August 1998.  He asserts that 
his teeth "fell apart" or "fell out" due to radiation 
treatment received for prostate cancer, and contends that he 
was not informed that the effects of cancer treatment might 
include dental problems.  He further contends that, in mid-
1998, at the Biloxi, Mississippi, VA medical facility, during 
the course of treatment for "floating veins," his veins 
"collapsed" while a VA nurse attempted to insert a needle 
into his veins, prompting the nurse to insert the needle into 
his chest.  He reports that he has had bilateral arm pain and 
limited arm motion since then.  It is not clear what his 
specific contentions are with respect to the pelvic and right 
leg disabilities.  However, during the course of this appeal, 
he reported that he fell, injuring his head, because he was 
"very low on potassium." He appears to be claiming that the 
facility staff did not timely administer potassium; he 
reports that that the VA medical did not have potassium (or 
did not have an adequate supply), but failed to obtain it 
from another source or facility, and, as a result, he 
suffered the fall.  Although not explicitly asserted, these 
contentions may be associated with his claim as to pelvic, 
arm, and right leg disabilities.          

Under 38 U.S.C.A. § 1151, when a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation is awarded in the same 
manner as would be awarded a service-connected disability.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.  In 
determining that additional disability exists, the physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared to the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
For surgery, the physical condition prior to the disease or 
injury will be the condition which the surgery was designed 
to relieve.  38 C.F.R. § 3.358(b).  In determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization, or medical or surgical treatment, 
these considerations govern: whether additional disability is 
actually the result of such disease or injury or an 
aggravation of existing disease or injury and not merely 
coincidental therewith; the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
or surgical treatment.  Also, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran or, in appropriate cases, his representative.  
"Necessary consequences" are those certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
in furnishing hospital care, medical or surgical treatment, 
or examination proximately caused additional disability or 
death, it must be shown that the hospital care or medical or 
surgical treatment caused additional disability or death; and 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without informed consent.  38 C.F.R. § 3.361.

Whether the proximate cause of additional disability or death 
was an event not reasonably foreseeable is to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  VA considers whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 
3.361.

VA clinical records of in-patient care given from July 8, 
1998 to August 4, 1998, indicate that the veteran was 
admitted on July 8 with complaints of chest pain and syncope.  
The veteran reported that he had injured his head and right 
hand.  Diagnoses on admission included hypokalemia, chronic 
diarrhea (likely deemed secondary to radiation colitis), and 
dehydration.  The veteran reportedly was treated 
"aggressively with hydration" and with "large amounts of 
oral potassium chloride supplementation."  Discharge 
diagnoses were dehydration and hypokalemia, chronic 
pancreatitis of unknown etiology, chronic diarrhea and 
malabsorption probably secondary to "above" (referring to 
pancreatitis and/or dehydration and hypokalemia), atrophic 
gastritis, gastroesophageal reflux disease (GERD), 
depression, history of hyperlipidemia, and radiation[-
]induced colitis.  A July 21, 1998 record does show that 
triple lumen catheter placement was attempted; it also 
reflects "insufficient venous access."  

The above records seem to be consistent with the veteran's 
contentions, but only to the extent that he was "very low on 
potassium" in or around July 1998, that he had suffered a 
fall, and that there was some vein access problem associated 
with catheter placement during VA in-patient care in July 
1998.  The records do not, however, substantiate the 
contention that negligence, fault, or poor professional 
judgment on the part of VA medical staff induced or caused 
low potassium levels or his reported fall in 1998.  Although 
the Board is aware of the veteran's assertion to the effect 
that VA cannot be expected to be forthcoming about its 
"wrongful act of malpractice" because that would be 
tantamount to "asking the fox to guard the hen house" (see 
typed statement in VA Form 9), VA treatment records in the 
claims file indicate nothing about lack of availability of 
adequate potassium, whether before the reported head injury 
or upon admission on July 8, 1998; nor do they indicate that 
VA medical staff inserted a needle or catheter into the 
veteran's chest.  Rather, the summary report of in-patient 
care from July 8, 1998 to August 4, 1998, indicates that the 
veteran was given "large amounts of oral potassium."  That 
method of administration (oral) might have been elected 
because of "insufficient venous access."  Based on these 
considerations, the Board finds the veteran's general, vague 
contentions about "wrongful act of malpractice" marginally 
credible.  Again, the Board is mindful of the veteran's 
apparent position that VA clinical records would not contain 
evidence of VA admitted "wrongful act of malpractice," and 
his report that he received only VA medical care, but he also 
has not proffered any clinical evidence from non-VA sources 
(e.g., private clinical opinion that VA failed to exercise 
degree of care that would be expected of a reasonable health 
care provider) that tend to support his contention that he 
has suffered injury or an aggravation of an injury resulting 
in additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation.  His claim is 
based solely on vague lay assertions, which, as discussed 
above, is not entirely credible.  
   
That said, the records do not support a conclusion that the 
veteran presently has disabilities that are the result of 
negligent or inadequate VA medical care in mid-1998.  Rather, 
they strongly suggest that the veteran had had at least some 
of the claimed disabilities even before the purportedly 
negligent or inadequate VA medical care in July to August 
1998.  The veteran unsuccessfully sought service connection 
for a right leg disability merely months before he filed his 
Section 1151 claim.  See May 1998 and October 1998 rating 
decisions.  Reports of VA compensation and pension medical 
examinations performed in 1997, in connection with service 
connection claims denied in 1998, indicate that the veteran 
has, among other medical conditions, arthritis in his right 
hip (assuming that his present claim as to an unspecified 
"pelvic condition" is of musculoskeletal nature) and right 
leg; he also has a history of 1974 right femur fracture 
injury and left ankle fracture injury in the early 1990s.  
The July 8, 1998-August 4, 1998 in-patient treatment summary 
suggests that the 1974 femur injury was the result of a 
gunshot wound.  There is no clinical support for a conclusion 
that those conditions became aggravated due to negligent or 
inadequate VA medical care in mid-1998.  Also, assuming that 
the "pelvic condition" claim concerns gastrointestinal 
problems, the clinical records, including those dated after 
August 1998, do not indicate that those problems, diagnosed 
variously to include GERD, gastritis, and diarrhea, were 
caused by, or are the product of aggravation of, negligent or 
inadequate medical treatment.

With respect to the veteran's purported teeth loss, the July 
8, 1998-August 4, 1998 in-patient treatment summary provides 
that the veteran was admitted with several missing teeth.  
There is no clinical basis that the veteran had suffered 
additional or aggravated dental condition during, or because 
of, that period of treatment.  As for his vague contention 
that loss of teeth is due to radiation therapy for prostate 
cancer (history of such cancer, diagnosed based on 1997 
biopsy at a private facility, is documented), that contention 
remains wholly unsubstantiated.  On this point, the veteran 
reportedly has had anxiety associated with his belief that 
his prostate cancer would result in various health problems, 
including loss of teeth, but that belief is not buttressed by 
clinical evidence that that actually occurred.  See, e.g., 
April 27, 1999 VA outpatient mental health treatment record 
(a clinician said: "[The veteran] is fearful he has a 
recurrence of his cancer and he is worried about his teeth 
falling out.  He cannot believe that his teeth falling out . 
. . is not directly related to his cancer tx [treatment] . . 
.")  Nor is it shown, as that belief is related to the 
specific Section 1151 claim presently before the Board, how 
cancer treatment has bearing on the claim that he has dental 
disability as a result of VA medical care provided in mid-
1998.  Moreover, VA clinical records reflect history of 
dental caries and loss of teeth due to accident, extraction, 
or local periodontal disease; such evidence tends not to 
support a conclusion that negligent or inadequate VA medical 
care, whether in mid-1998 or other dates, caused or 
aggravated those conditions.     

With respect the claimed bilateral arm disability, as with 
the claimed pelvic condition, the veteran is not explicit 
about what the disability is, but stated that he has arm pain 
and limited motion.  As with claimed pelvic and right leg 
disabilities, there is no clinical basis to indicate that 
there is an active pathology or disease process involving the 
arms that is the result of negligent or inadequate VA medical 
care.   

The issue of whether any claimed disability was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in professional judgment or similar fault on VA's part 
in providing care is a medical issue, and lay opinion to that 
effect, without more, is not deemed competent.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992) (lay evidence is not competent 
to prove a matter requiring medical expertise); 38 C.F.R. § 
3.159(a)(1) (competent medical evidence is that provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); 38 C.F.R. § 3.159(a)(2) (lay evidence is 
considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson).  
Because the record lacks such evidence as to any of the 
claimed disabilities, the claim remains unsubstantiated.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Appeal was perfected on the Section 1151 claims before 
enactment of the law requiring the notice discussed above.  
In such a case, VA cannot be deemed to have erred in failing 
to provide such notice where no such notice was mandated.  
Rather, the veteran is entitled to notice during the appeal.  
See Pelegrini v. Principi, 18 Vet. App. at 120; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA 
did provide such notice and the Board finds no basis to 
conclude that material prejudice occurred due to any 
substantive notice defect, including that due to the timing 
of notice.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
AOJ, the Board must consider whether prejudice occurred); 
38 C.F.R. § 20.1102 (2006) (harmless error).   

In March 2002, VA provided the veteran a letter setting forth 
the requirements of a Section 1151 claim, and advised him 
that, if he identifies the sources of evidence pertinent to 
the claim, then VA would assist him in securing missing 
evidence from those sources.  He was told that he ultimately 
is responsible for substantiating his claim with evidence not 
in federal custody.  He was advised that he may submit any 
evidence in his possession if he believes it is pertinent to 
his claim.  In addition, the veteran was told, in the June 
1999 rating decision, the Statement of the Case (SOC), and 
March 2002 Supplemental SOC (SSOC) (last RO adjudication of 
the claim) what must be shown to substantiate a Section 1151 
claim and why his claim remains unsubstantiated.  Although VA 
failed to provide notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of criteria on 
assignment of disability ratings and effective dates for 
degree of disability and service connection), the Board finds 
no basis to conclude that the veteran was materially 
prejudiced thereby.  Here, what might be pertinent is notice 
on criteria governing effective dates, but that issue becomes 
relevant once the underlying claim is substantiated on its 
merits.  Because the Board has denied Section 1151 
compensation, lack of notice on effective date criteria 
cannot prejudice the veteran.  Even after March 2002, when VA 
sent the veteran a SSOC on his Section 1151 claim, neither 
the veteran, nor his representative, indicated that there 
exists additional material evidence and that the veteran 
needs time to submit it or VA assistance to secure it.  
Rather, in March 2002, the veteran responded to the SSOC, 
stating that he has nothing else to support his claim and 
that he has "stated his case completely."  He asked that 
his appeal be decided as soon as practicable.  Based on the 
foregoing, the Board concludes that there is no material 
prejudice due to a notice defect that warrants deferment of a 
decision.    

VA's duty to assist a claimant in substantiating the claim 
(38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records, and lay 
statements and argument.  Despite appropriate notice during 
the appeal, the veteran has not identified sources of missing 
evidence that he desires VA to consider before adjudicating 
the appeal.  The Board notes that etiological opinions have 
not been obtained regarding the specific theory of the 
appellant in this case.  However, the Board finds that the 
claims files does not contain competent evidence showing an 
association between the claimed disabilities and VA 
treatment.  Thus, the Board finds no basis for a VA 
examination to be obtained and a remand for an opinion is not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 
3d 1339 (Fed. Cir. 2002).  

The Board notes that the veteran apparently is receiving 
Social Security Administration (SSA) disability benefits.  
However, this case turns on evidence specific to whether the 
veteran now has disabilities attributable to negligent or 
inadequate medical care based on competent clinical evidence 
to that effect.  SSA records in all likelihood would not 
address that specific issue.  Moreover, the veteran himself 
has reported, during the course of appeal of his Section 1151 
claim, that he has received only VA medical care, and record 
of such care were obtained.  He was told that he can proffer 
any evidence he believes might supporting his contentions, 
but did not identify sources of such evidence missing from 
the record.  Under the circumstances, the Board finds no 
basis for deferment of a decision on the merits of the claim 
pending further evidentiary development.   


ORDER

Compensation under 38 U.S.C.A. § 1151 for disabilities 
involving the teeth, pelvis, arms, and right leg, claimed as 
a result of VA medical care, is denied.   




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


